THE THIRTEENTH COURT OF APPEALS

                                    13-13-00269-CV


    COMPLETE OILFIELD MANAGEMENT & MAINTENANCE, INC. D/B/A COMM
                            ENGINEERING
                                 v.
       ALTA MESA SERVICES, LP AND ALTA MESA HOLDINGS GP, LLC


                                    On Appeal from the
                      24th District Court of Jackson County, Texas
                              Trial Cause No. 09-10-13582


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

May 29, 2015